DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Applicant argues that Dodd doesn’t disclose the claim amendment of establishing fluid communication between the spout and an internal volume of the retention area. However, the Office disagrees, in Dodd’s Figure 1, the device of Dodd is depicting fluid communication between an internal volume of the retention area (defined right below feature (110)) and the spout portion (14, 15). Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). MPEP § 2125.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 12, 17, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodd (US Patent No. 9,376,247).
Re: Claim 1, Dodd discloses the claimed invention including a content control package, comprising:
a first panel portion and a second panel portion provided to define an interior content cavity (12) (Fig. 1, Col. 4, lines 59-63, two panels forming a cavity);
a spout portion (14) having an access opening (17) and in fluid communication with the interior content cavity (Figs. 1-3, Col. 4, 2-10, spout with opening); and
a retention area having an internal volume (below 110) and one or more retention features (23A, 23B), wherein the spout portion is bendable at a bend line to reach the retention area such that the one or more retention features receive a portion of the spout portion (Fig. 3, Col. 36-40, bending spout to reach retentions); and
fluid communication is established between at least a portion of the spout portion and the internal volume of the retention area (Fig. 1 depicts fluid communication established between the internal volume and spout).
Re: Claim 5, Dodd discloses the claimed invention including a gap (22) provided in the package, generally parallel to the spout portion (Fig. 2).
Re: Claim 6, Dodd discloses the claimed invention including the one or more retention features includes at least one slit (23A, 23B) defined in the package, and the retention area includes a reservoir cavity (Fig. 1).
Re: Claim 7, Dodd discloses the claimed invention including the one or more retention features includes two or more slits (23A, 23B) defined in the package (Fig. 1).
Re: Claim 8, Dodd discloses the claimed invention including a portion of the spout portion includes at least one attachment member (20A, 20B) and the one or more retention features includes at least one receiving attachment member, such that the spout portion is removably attachable to the at least one receiving attachment member (Figs. 1-3, Col. 5, lines 36-40, spout attachments for retention).
Re: Claim 9, Dodd discloses the claimed invention including the at least one attachment member and the at least one receiving attachment member includes hook and loop fasteners (Figs. 1-3, attachments hook into loops of the receiving member).
Re: Claim 12, the rejections from claims 1 and 6 above cover the limitations recited in this claim.
Re: Claim 17, Dodd discloses the claimed invention including the one or more slit features includes two or more slits.
Re: Claim 18, Dodd discloses the claimed invention including the spout portion includes a removable top seal (18) (Figs. 1-2).
Re: Claim 19, Dodd discloses the claimed invention including a free end (20) of the spout portion is adapted to extend into the one or more slit features in the first panel and out the second panel (Figs. 1-2, slit cuts through both the first and second panel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodd (US Patent No. 9,376,247) as evidenced by Imer (US Patent No. 5,228,782).
Re: Claim 11 and 15, Dodd in the embodiment of Fig. 7 discloses the claimed invention including the one or more retention features include a tab feature (51) (Fig. 7, Col. 6, lines 21-30, the tab feature can be easily switched over the slot features).
Re: Claim 16, Dodd in the embodiment of Fig. 7 discloses the claimed invention including the one or more retention features includes at least one slit (53) (Fig. 1).
Re: Claim 20, Dodd discloses the claimed invention except for the one or more slit features being angled away from a longitudinal axis of the spout portion. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to angle the slits as evidenced by Imer in figures 2 and 6. Since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 2-4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodd (US Patent No. 9,376,247) as applied to claim 1 and 12 above, and further in view of James (US 2016/0059995 A1).
Re: Claims 2-4, 13 and 14, Dodd discloses the claimed invention except for specifying a closure mechanism for the spout. However, James teaches a selection of closure mechanism including a valve and a zipper to be used with a spout in a flexible package (Para. 37, zipper or valve at spout).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a zipper or valve closure mechanism as taught by James, since James states in paragraph 37 that such a modification provides a level of control to the release of substances from the flexible pouch.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodd (US Patent No. 9,376,247) as applied to claim 1 above, and further in view of Spork et al. (US Patent No. 7,537,387)
Re: Claim 10, Dodd discloses the claimed invention except for adhesive as a retention feature. However, Spork discloses the use of slits or adhesive (202) for retention of a spout (200) (Fig. 32, Col. 10, lines 11-15, adhesive retention of spout).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include adhesive retention as taught by Spork, since such a modification is well known art alternative providing a cheap reliable means for securement that can be readily be replaced with more adhesive if it malfunctions, and a selection of using adhesive would be an obvious design choice.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754